Exhibit 10.2

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (this “Amendment”) is made and entered into as of July 26,
2011, by and between TRIZEC SORRENTO TOWERS, LLC, a Delaware limited liability
company (“Landlord”), and OPTIMER PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.                                   Landlord and Tenant are parties to that
certain lease dated August 18, 2008, as previously amended by Notice of Lease
Term Dates dated December 23, 2008 and First Amendment dated May 3, 2010 (the
“First Amendment”) (as amended, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 9,626 rentable
square feet (the “Existing Premises”) described as Suite Nos. 250 and 260 on the
second (2nd) floor of the building commonly known as Sorrento Towers North
located at 5355 Mira Sorrento Place, San Diego, California (the “Building”).

 

B.                                     The parties wish to expand the Existing
Premises to include: (i) additional space, containing approximately 1,543
rentable square feet described as Suite No. 265 on the second (2nd) floor of the
Building and shown on Exhibit A attached hereto; and (ii) additional space,
containing approximately 2,024 rentable square feet described as Suite No. 290
on the second (2nd) floor of the Building and shown on Exhibit A attached hereto
(Suite No. 265 and 290 are collectively referred to as the “Suite 265/290
Expansion Space”), on the following terms and conditions.

 

C.                                     The Lease will expire by its terms on
November 30, 2011 (the “Existing Expiration Date”), and the parties wish to
extend the term of the Lease on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                       Suite 265/290 Expansion.

 

1.1                                 Effect of Suite 265/290 Expansion. Effective
as of the Suite 265/290 Expansion Effective Date (defined in Section 1.2 below),
the Premises shall be increased from 9,626 rentable square feet on the second
(2nd) floor to 13,193 rentable square feet on the second (2nd) floor by the
addition of the Suite 265/290 Expansion Space, and, from and after the
Suite 265/290 Expansion Effective Date, the Existing Premises and the
Suite 265/290 Expansion Space shall collectively be deemed the Premises. The
term of the Lease for the Suite 265/290 Expansion Space (the “Suite 265/290
Expansion Term”) shall commence on the Suite 265/290 Expansion Effective Date
and, unless sooner terminated in accordance with the Lease, end on the Extended
Expiration Date (which the parties acknowledge is July 31, 2012). From and after
the Suite 265/290 Expansion Effective Date, the Suite 265/290 Expansion Space
shall be subject to all the terms and conditions of the Lease except as provided
herein, and except that, except as may be expressly provided in this Amendment,
(a) Tenant shall not be entitled to receive, with respect to the Suite 265/290
Expansion Space, any allowance, free rent or other financial concession granted
with respect to the Existing Premises, and (b) no representation or warranty
made by Landlord with respect to the Existing Premises shall apply to the
Suite 265/290 Expansion Space.

 

1.2                                 Suite 265/290 Expansion Effective Date. As
used herein, “Suite 265/290 Expansion Effective Date” means the date on which
Landlord provides Tenant with possession of the Suite 265/290 Expansion Space
following the execution of this Amendment by Landlord and Tenant.

 

1.3                                 Confirmation Letter. At any time after the
Suite 265/290 Expansion Effective Date, Landlord may deliver to Tenant a notice
substantially in the form of Exhibit B attached hereto, as a confirmation of the
information set forth therein, which Tenant shall execute and return to Landlord
within five (5) days after receiving it. If Tenant fails to execute and return
(or reasonably object in writing to) such notice within five (5) days after
receiving it, Tenant shall be deemed to have executed and returned it without
exception.

 

2.                                       Extension. The tern of the Lease is
hereby extended through July 31, 2012 (the “Extended Expiration Date”). The
portion of the term of the Lease commencing December 1, 2011 (the

 

1

--------------------------------------------------------------------------------


 

“Extension Date”) and ending on the Extended Expiration Date shall be referred
to herein as the “Extended Term”.

 

3.                                       Base Rent.

 

3.1                                 With respect to the Suite 265/290 Expansion
Space during the Suite 265/290 Expansion Term, the schedule of Base Rent shall
be as follows:

 

Period During Suite 265/290
Expansion Term

 

Monthly Base Rent

 

 

 

 

 

Suite 265/290 Expansion Effective Date through Extended Expiration Date

 

$

9,452.55

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

3.2                                 During the Extended Term, the schedule of
Base Rent with respect to the Original Premises shall be as follows:

 

Period of Extended Term

 

Monthly Base Rent

 

 

 

 

 

December 1, 2011 through Extended Expiration Date

 

$

29,913.71

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

4.                                       Additional Security Deposit. No
additional security deposit shall be required in connection with this Amendment.

 

5.                                       Expenses and Taxes.

 

5.1                                 With respect to the Suite 265/290 Expansion
Space during the Suite 265/290 Expansion Term, Tenant shall pay for Tenant’s
Share of Expenses and Taxes in accordance with the terms of the Lease; including
a 2008 Base Year. With respect to the Suite 265/290 Expansion Space during the
Suite 265/290 Expansion Term, Tenant’s Share shall be 1.2923%.

 

5.2                                 With respect to the Existing Premises during
the Extended Term, Tenant shall pay for Tenant’s Share of Expenses and Taxes in
accordance with the terms of the Lease.

 

6.                                       Improvements to Suite 265/290 Expansion
Space.

 

6.1                                 Condition of Suite 265/290 Expansion Space.
Tenant acknowledges that it has inspected the Suite 265/290 Expansion Space and
agrees to accept it “as is” without any representation by Landlord regarding its
condition and without any obligation on the part of Landlord to perform or pay
for any alteration or improvement, except as may be otherwise expressly provided
in this Amendment.

 

6.2                                 Responsibility for Improvements to
Suite 265/290 Expansion Space. Landlord, at its sole cost and expense, shall be
obligated to steam clean the carpet in Suite 265 and paint two (2) walls in
Suite 265 (currently painted orange) with a color selected by Tenant from
Landlord’s building standard paint selections. Except for Landlord’s obligations
under this Section 6.2, any improvements to the Suite 265/290 Expansion Space
shall be paid for by Tenant and performed in accordance with the terms of the
Lease. In the event Tenant, at Tenant’s sole cost and expense, constructs a
doorway between the Existing Premises and the Suite 265/290 Expansion Space,
Landlord will not require Tenant to remove such doorway and return the doorway
area back to its state prior to said construction. In the event Tenant, at
Tenant’s sole cost and expense, installs card readers between the Existing
Premises and the Suite 265/290 Expansion Space, Tenant shall be obligated to
remove such card readers and associated wiring and patch and repair any damage
in accordance with the terms of the Lease.

 

2

--------------------------------------------------------------------------------


 

7.                                       Other Pertinent Provisions. Landlord
and Tenant agree that, effective as of the date of this Amendment (unless
different effective date(s) is/are specifically referenced in this Section), the
Lease shall be amended in the following additional respects:

 

7.1                                 Parking. During the Extended Term, Tenant
shall retain its existing parking rights as set forth in the Lease.

 

7.2                                 No Options. The parties hereto acknowledge
and agree that any option or other rights contained in the Lease which entitle
Tenant to extend the term of the Lease, expand or contract the Premises are
deemed null, void and of no further force and effect.

 

8.                                       Miscellaneous.

 

8.1                                 This Amendment sets forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Tenant shall not be entitled, in connection with entering into this Amendment,
to any free rent, allowance, alteration, improvement or similar economic
incentive to which Tenant may have been entitled in connection with entering
into the Lease, except as may be otherwise expressly provided in this Amendment.

 

8.2                                 Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

8.3                                 In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

8.4                                 Submission of this Amendment by Landlord is
not an offer to enter into this Amendment but rather is a solicitation for such
an offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered it to Tenant.

 

8.5                                 The capitalized terns used in this Amendment
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terns are defined therein and not redefined in this Amendment.

 

8.6                                 Tenant shall indemnify and hold Landlord,
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment. Landlord shall indemnify
and hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and the respective principals and
members of any such agents harmless from all claims of any brokers (other than
Cushman & Wakefield) claiming to have represented Landlord in connection with
this Amendment. Tenant acknowledges that any assistance rendered by any agent or
employee of any affiliate of Landlord in connection with this Amendment has been
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.

 

8.7                                 Each signatory of this Amendment represents
hereby that he or she has the authority to execute and deliver it on behalf of
the party hereto for which such signatory is acting.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

 

 

 

 

TRIZEC SORRENTO TOWERS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Brendan McCracken

 

 

Name:

Brendan McCracken

 

 

Title:

Vice President – Leasing

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

OPTIMER PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

By:

/s/ John Prunty

 

 

 

 

Name:

John Prunty

 

 

 

 

Title:

CFO

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF SUITE 265/290 EXPANSION SPACE

 

[g257701kgi001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF LEASE TERM DATES

 

                                               , 2011

 

OPTIMER PHARMACEUTICALS, INC.
5355 Mira Sorrento Place
Suite 250
San Diego, California

 

Re:          Second Amendment (the “Amendment”), dated                 , 2011,
to a lease agreement dated August 18, 2008, as amended, between TRIZEC SORRENTO
TOWERS, LLC, a Delaware limited liability company (“Landlord”), and OPTIMER
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), concerning
Suite 265/290 on the second (2nd) floor of the building located at 5355 Mira
Sorrento Place, San Diego, California (the “Suite 265/290 Expansion Space”).

 

Lease ID:

Business Unit Number:

 

Dear                               :

 

In accordance with the Amendment, Tenant accepts possession of the Suite 265/290
Expansion Space and confirms that (a) the Suite 265/290 Expansion Effective Date
is                           , 20    , and (b) the expiration date of the Lease
is July 31, 2012.

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 1.3 of the
Amendment, if Tenant fails to execute and return (or reasonably object in
writing to) this letter within five (5) days after receiving it, Tenant shall be
deemed to have executed and returned it without exception.

 

 

“Landlord”:

 

 

 

EQUITY OFFICE MANAGEMENT, L.L.C.,

 

on behalf of Trizec Sorrento Towers, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Authorized Signatory

 

 

Agreed and Accepted as

of July 18, 2011.

 

“Tenant”:

 

OPTIMER PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ John Prunty

 

Name:

John Prunty

 

Title:

CFO

 

 

2

--------------------------------------------------------------------------------